Citation Nr: 1723563	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on honorable active duty from August 1979 to August 11, 1983 and from August 12, 1983 to May 1987 on duty from which he was separated in lieu of Court Martial under other than honorable conditions.  An unappealed November 2000 Regional Office (RO) Administrative decision found the character of the period of service beginning August 12, 1983 to be dishonorable (and non- qualifying for VA compensation benefits).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) RO, which denied service connection for PTSD.  In April 2014 it was remanded for additional development.  In October 2016 a Travel Board Hearing was held before the undersigned; a transcript of the hearing is included in the record.

The instant claim was initially developed and adjudicated by the agency of original jurisdiction strictly as a claim of service connection for PTSD.  Because the records shows other psychiatric diagnoses, and in light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as to encompass any psychiatric disability, however diagnosed.


FINDINGS OF FACT

1.  The Veteran's period of service from August 12, 1983 to May 1987 has been determined to have been dishonorable, and is non-qualifying for VA compensation benefits.  

2.  The Veteran did not serve in combat, and is not shown to during active duty service prior to August 12, 1983 have been exposed to a stressor event corroborated by credible supporting evidence. 

3.  An acquired psychiatric disability was not manifested during service prior to August 12, 1983; a psychosis was not manifested within one year after the Veteran's discharge from service on August 11, 1983; and there is no competent evidence that suggests that any currently diagnosed psychiatric disability may be etiologically related to his period of service ending on August 11, 1983.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD,  is not warranted.  38 U.S.C.A.§§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the October 2016 hearing, the undersigned identified the issues and explained what was needed to substantiate a claim of service connection generally and what was needed to substantiate the specific claim of service connection for PTSD.  The Veteran was also advised that because his service from August 12, 1983 was deemed dishonorable, a stressor event underlying a diagnosis of PTSD would have to have occurred during service prior to that date.  It was noted during the hearing that certain alleged stressors occurred during non-qualifying (dishonorable) service.  The Veteran identified 2 stressors (a fiancee's father's death and a great grandmother's surgery) as stressors during his first (honorable) period of service.  He was advised that there was no documentation in the record of such stressors (including when they occurred), and was granted a 60 day abeyance period for submission of such evidence.  He has not submitted anything further regarding those alleged stressors.  A deficiency in the conduct of the hearing is not alleged.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained pertinent records he has identified.  [The RO has complied substantially with the April 2014 remand directives to secure for the record updated VA treatment records and clarify whether he wanted a hearing before the Board in the matter; as indicated above, a hearing was held.]    

In February 2017 written argument the Veteran's representative has requested that the Veteran be examined in connection with this claim.  For consideration in determining whether a VA examination to secure a medical opinion is necessary is whether or not there is an indication that the claimed disability may be related to the veteran's service or to a service-connected disability.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159 (c)(4).  The Court has stated that this is a low threshold requirement and requires only that the evidence "indicates" that there "may" be a nexus between a current disability and the veteran's service.  Here, even this the low is threshold is not met. There is no evidence in the record that any currently diagnosed psychiatric disability may be related to the Veteran's service.  Regarding the specific diagnosis of PTSD, as there is no evidence in the record (as noted above, the Veteran was provided opportunity to submit some, and has not done so) that an alleged stressor event occurred during the Veteran's honorable period of service, an examination to determine whether he has PTSD based on a stressor event during qualifying service would be pointless.  Therefore, a VA examination to secure a nexus opinion in the matter is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist the claimant is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a claimed disability, there must be evidence of: (i) a current claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the current disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specific period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service, subsequent manifestations of the chronic disease at any later date, however remote, may be service connected, unless clearly attributable to incurrent causes.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 3.303(b) does not apply to any condition that is not recognized as chronic under 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in service occurred.  
38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. §§ 1110, 1131 compensation is payable for disability incurred or aggravated during service other than dishonorable.  .  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

The Veteran's service was during peacetime; it is neither shown, nor alleged that he served in combat.  His Veteran's STRs are silent regarding psychiatric complaints, symptoms, or diagnosis.  On October 1982 re-enlistment examination and on May 1987 examination for discharge from active duty psychiatric evaluation was negative.  

A 1998 admission note lists provisional diagnoses of cocaine dependence, and alcohol abuse; treatment records show he was receiving therapy for dealing with drug abuse problems and was homeless.  2001 treatment records show ongoing therapy for substance abuse problems and marital problems.

A 2004 psychological note indicates a negative screening for PTSD.  Records received from the Social Security Administration (SSA) show that in June 2006 the Veteran was a victim of a stabbing; contemporaneous treatment records show he was assigned a diagnosis of depressive disorder.  

In his July 2006 claim seeking service connection for psychiatric disability, the Veteran stated that he received a diagnosis of PTSD at the Philadelphia VA Medical Center (MC) in July 2006.  A July 2006 four question (4Q) PTSD screening was positive for PTSD.  In June 2008 the veteran was noted to be incarcerated.  A November 2008 mental health note indicates the Veteran's problems included substance abuse, depressed mood, irritability, decreased sleep, homicidal ideation following stressful events.  The examiner indicated that symptoms were consistent with an adjustment disorder and that the criteria for a major depressive episode were not met.  

A March 2009 mental health note states that the Veteran reported depressed mood and denied suicidal ideation.  The Veteran expressed anger at being incarcerated.  An examiner stated that it appeared that the Veteran's PTSD trauma was related to his son's death.  

A July 2009 mental health follow up notes that the Veteran's lingering psychological stressors included being incarcerated on false charges by his girlfriend (and losing his apartment and belongings), not being able to transfer his pharmacy technician license from Delaware to Pennsylvania, the loss of a son right after birth, being stabbed and robbed..  Results of an October 2011 PTSD 4Q screening test were positive.  A March 2012 medical record from the VAMC notes screenings for depression and PTSD were negative.  

An April 2013 behavioral health ER consultation indicated that the Veteran had suicidal ideation from being evicted and the ending of a relationship.  He had intended to overdose on a cocaine binge.  The Veteran's diagnoses included cocaine and alcohol abuse.  In April 2013 the Veteran reported feeling increasingly depressed because of women troubles.  An April 2013 mental health note reflects that the Veteran stated he has felt depressed since the loss of his child in 1989 and has had troublesome relationships since then.  

On April 2013 psychosocial assessment at Coatesville hospital the Veteran's loss of a son in 1989 shortly after birth, and his stabbing in 2007 were noted.  He denied a history of mental health issues, but did have a history of substance abuse.  A group therapy note from April 2013 notes that the Veteran had a negative PTSD screening.  

On the October 2016 hearing before the undersigned, the Veteran reported the certain stressors (his grandmother's triple bypass surgery, and the death of his then fiancée's father) had occurred during his honorable period of service.  He was advised that he would need to submit evidence indicating that the alleged stressors occurred during honorable service, and that he has a diagnosis of PTSD based on such events.

In a February 2017 Informal Hearing Presentation (IHP) the Veteran's representative noted that his stressors included the death of his child, death of fellow marines in Beirut, burying his mother, a motor vehicle accident, and being stabbed.  

At the outset, the Board notes that the (unappealed and final; see 38 U.S.C.A. § 7105) November 2000 administrative decision finding that the Veteran's second period of service was dishonorable is a bar to VA compensation benefits based on that period of service.  Consequently, any stressor events that occurred outside of the period of service from August 1979 through August 11, 1983 cannot be considered in determining whether the Veteran has diagnosis of PTSD based on a corroborated stressor event in service; therefore, such stressor events as the deaths of servicemen in the bombing of a Marine barracks in Beirut, and the Veteran's stabbing and automobile accident are (with respect to a service connection claim)  not considered valid stressors underlying a diagnosis of PTSD.  While the Veteran has identified stressors that he alleges occurred during his qualifying period of active duty service (the death of a fiancee's father and his great grandmother's surgery), he has provided no documentation of such events (including when they occurred) during the abeyance period provided for that purpose.  

Accordingly, while the Veteran has had at least one quick screening positive for PTSD, because he did not serve in combat, and is not shown to have been exposed to a stressor event in service confirmed by credible corroborating evidence, further development to determine whether a diagnosis of PTSD may be related to service is not indicated.  A threshold requirement for establishing service connection for PTSD is not met.  Even an unequivocal diagnosis would not serve to establish that the Veteran has PTSD related to a stressor event in service supported by credible corroborating evidence.  Accordingly, service connection for PTSD is not warranted. 

Regarding other psychiatric diagnoses shown in the record, there is no evidence (or allegation) that an acquired psychiatric disability was manifested during the Veteran's honorable period of active service (or for many years thereafter); his STRs are silent regarding psychiatric disability and psychiatric evaluations in October 1982 and in May 1987 (more than 3 1/2 years following his honorable service) were normal.   

The Veteran has not received a diagnosis of a psychosis; accordingly, the chronic disease presumptive provisions under 38 U.S.C.A. §§ 1112, 1137 have no applicability.  Finally,  what remains for consideration is whether the Veteran's psychiatric diagnoses in the record other than PTSD, to include cocaine dependence, alcohol abuse, depression, and adjustment disorder, may be etiologically related to his service.  See 38 C.F.R. §  3.303(d).  There is no evidence in the record that suggests there may be such an etiological relationship.  The Veteran's STRs do not show a disease, injury, or event in service to which any currently diagnosed psychiatric disability could be related (and he has not identified any).  The record contains no medical provider opinion that relates a psychiatric disability to the Veteran's active service.  (The positive screenings for PTSD do not identify an underlying corroborated stressor event in service.)  Significantly, the governing statute (38 U.S.C.A. § 1131) specifically prohibits service connection disability due to primary alcoholism and drug abuse.   

In summary, the record does not present (and neither the Veteran nor his representative has proffered) any plausible basis for relating any currently diagnosed acquired psychiatric disability to the Veteran's honorable period of active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against this claim; that the benefit of the doubt standard of proof does not apply; and that the appeal in the matter must be denied.  


ORDER

Service connection for a psychiatric disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


